ALLEN, Judge,
dissenting.
I respectfully dissent. I fully agree with the majority’s assessment of the trial judge’s motives. He wants this child to learn to interact with society in a socially and morally acceptable manner. The problem with the method he has chosen, however, is that it contravenes the First Amendment because it uses the coercive influence of the state to compel religious instruction. I see the trial judge’s order as simply a game of semantics to accomplish the very result which was disapproved in In the Interest of L.M. v. State, 587 So.2d 648 (Fla. 1st DCA 1991). As the trial judge put it, “I’m going to try this a little bit different this time.” And when he was asked to limit the application of the condition of community control to secular church youth programs as specifically required by the decision in L.M., he declined, saying, “My order is going to read just the way I stated it.” I would strike the condition of community control.